     Case 1:19-cv-01026-VSB-KNF Document 101 Filed 01/15/21 Page 1 of 1




UNITED ST ATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X          ';........
                                                                     . _. -
                                                                                 ,1, ........ •=
                                                                                   -   _,
                                                                                                   '   ' '



CESARIO GARCIA ESPINDOLA, et al.,
                     Plaintiffs,
                                                                                 19     CIVIL 1026 (VSB)
                 -against-
                                                                    RULE 68 JUDGMENT
PIZZA STOP CORP., et al.,
                                  Defendants.
---------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED, AND DECREED, that for the reasons

stated in the Court's Order dated January 14, 2021, judgment is entered in favor of plaintiffs

Cesario Garcia Espindola, Gabriel Ibarra and Victor Manuel Garcia Gamboa as against defendants

Pizza Stop Corp. ( d/b/a Pizza Stop), 2166 Frederick Douglass Blvd. Corp. ( d/b/a Pizza Stop), Bilur

Lala, Lenny Doe, David Doe, and Ari Doe, in the total amount of fifty five thousand dollars

$55,000.00, inclusive of attorneys' fees and costs. in full and final settlement of all of plaintiff's

claims against defendants arising out of, alleged in, or related to, the facts and transactions alleged

in the above-captioned action.

        This judgment will act to release and discharge defendants from any and all claims that

were or could have been alleged by plaintiffs in this action; accordingly, the case is closed.

Dated: New York, New York
       January 15, 2021


                                                                   RUBY J. KRAJICK

                                                                                  Clerk of Court
                                                             BY:
                                                                            ~
                                                                            Deputy Clerk
